Hurt, J.
Appellant Burns was convicted of adultery. The information charged that defendant did live together with and have carnal intercourse with Bessie Parkham. The court charged the jury to the effect that it was not necessary to prove these allegations in order to convict, but, if they believed that defendant had habitual carnal intercourse with her, etc. The counsel for defendant promptly excepted to this charge. The charge was radically wrong, being in violation of the rule (than which none is better settled) that a conviction cannot be had for acts or omissions until they have first been charged. Eesult: punishment without indictment or information.
See this subject discussed in Randle v. State and Powell v. State, decided at this term.
The judgment is reversed and the cause remanded.
Reversed and remanded.